Appeal dismissed. John J. Kerrigan is before this court upon an appeal from a denial of his motion for a new trial, a petition for a rehearing of his original appeal (Commonwealth v. Kerrigan, 345 Mass. 508), and a petition for a stay of execution. The judge properly assigned to hear the motion (see Commonwealth v. Gedzium, 261 Mass. 299, 306-307) for a new trial by virtue of the illness of the trial judge at the time ruled that as a matter of law he had no authority to grant the motion. The motion, based upon newly discovered evidence, was not brought within the time specified by G. L. c. 278, § 29. There was no error in the denial of the motion. Commonwealth v. Rollins, 242 Mass. 427, 430-434. Snyder, petitioner, 284 Mass. 367, 369-370. Following argument and consideration by the court of the subject matter contained in the petition for rehearing, the petition is denied. No further judicial question appearing, the petition for a stay of execution is denied. G. L. c. 279, § 49A.